Exhibit 10.1

FORM OF PURCHASE AGREEMENT

This Purchase Agreement (this “Agreement”), dated as of August 1, 2016, is by
and among Gladstone Commercial Corporation, a Maryland corporation (the
“Company”), each Purchaser listed under the heading “Direct Purchasers” on
Schedule A (each, a “Direct Purchaser”), each Investment Adviser listed under
the heading “Investment Advisers” on the signature pages hereto (each, an
“Investment Adviser”) who is entering into this Agreement on behalf of itself
(as to paragraph 4 of this Agreement) and those Purchasers which are a fund or
individual or other investment advisory client of such Investment Adviser listed
under its respective name on Schedule B (each, a “Client”), and each
Broker-Dealer listed on Schedule C (each, a “Broker-Dealer”) which is entering
into this Agreement on behalf of itself (as to paragraph 5 of this Agreement)
and those Purchasers which are customers for which it has power of attorney to
sign listed under its respective name on Schedule C (each, a “Customer”). Each
of the Customers, Direct Purchasers and Clients are referred to herein as
individually, a “Purchaser” and collectively, the “Purchasers”.

WHEREAS, the Purchasers desire to purchase from the Company (or their Investment
Advisers and Broker-Dealers desire to purchase on their behalf from the
Company), and the Company desires to issue and sell to the Purchasers an
aggregate of up to 1,230,000 shares (such number of shares actually sold
pursuant to this Agreement, the “Securities”) of the Company’s 7.0% Series D
Cumulative Redeemable Preferred Stock, par value $0.001 per share, having a
liquidation preference equivalent to $25.00 per share (the “Series D Preferred
Stock”), with the number of Securities acquired by each Purchaser set forth
opposite the name of such Purchaser on Schedule A, Schedule B or Schedule C, as
the case may be.

NOW, THEREFORE, in consideration of the mutual promises herein contained, the
parties hereto agree as follows:

1. Purchase and Sale. Subject to the terms and conditions hereof, the Investment
Advisers and the Broker-Dealers (on behalf of Purchasers which are Clients and
Customers, respectively) and the other Purchasers hereby severally and not
jointly agree to purchase from the Company, and the Company agrees to issue and
sell to the several Purchasers, the number of Securities set forth next to such
Purchaser’s name on Schedule A, Schedule B or Schedule C, as the case may be, at
a price per share of $24.75, including accrued dividends, if any, for an
aggregate purchase amount in an amount as set forth on Schedule D hereof (the
“Purchase Price”) at the Closing (as defined below).

2. Representations and Warranties of Purchasers. Each Purchaser represents and
warrants with respect to itself that:

(a) Due Authorization. Such Purchaser has full power and authority to enter into
this Agreement and is duly authorized to purchase the Securities in the amount
set forth opposite its name on Schedule A, Schedule B or Schedule C, as the case
may be. This Agreement has been duly authorized by such Purchaser and duly
executed and delivered by or on behalf of such Purchaser. This Agreement
constitutes a legal, valid and binding agreement of such Purchaser, enforceable
against such Purchaser in accordance



--------------------------------------------------------------------------------

with its terms except as may be limited by (i) the effect of bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
affecting the rights or remedies of creditors or (ii) the effect of general
principles of equity, whether enforcement is considered in a proceeding in
equity or at law and the discretion of the court before which any proceeding
therefor may be brought (the “Enforceability Exceptions”).

(b) Prospectus and Prospectus Supplement. Such Purchaser has received a copy of
the Company’s Basic Prospectus dated February 1, 2016 and Prospectus Supplement
dated August 1, 2016 (each as defined below).

(c) Independent Investment Decision. Such Purchaser has made its investment
decision independently and not as a result of a recommendation of the Placement
Agent.

(d) Ownership of Excess Shares of Capital Stock. As of the date hereof and after
giving effect to the transaction contemplated hereby, such Purchaser, together
with its subsidiaries and affiliates, does not own directly or indirectly more
than 9.8% of the issued and outstanding capital stock of the Company. Purchaser
expressly acknowledges that the provisions of the Company’s Articles of
Incorporation, as amended or supplemented (the “Charter”), contain limitations
on the Purchaser’s ownership of the Company’s capital stock, which, among other
things, prohibit the direct or indirect ownership by Purchaser (together with
its subsidiaries and affiliates) of more than 9.8% of the Company’s outstanding
capital stock and, in the event the shares of capital stock acquired by
Purchaser pursuant to this Agreement or otherwise exceed such limits, give the
Company certain repurchase rights on the terms set forth in the Company’s
Charter and result in the conversion of certain shares of capital stock held by
the Purchaser into excess stock which will be held for the benefit of a
charitable beneficiary on the terms set forth in the Company’s Charter.

3. Representations and Warranties of the Company. The Company represents and
warrants that:

(a) The Company meets the requirements for use of Form S-3 under the Securities
Act of 1933, as amended (the “Act”) and meets the requirements pursuant to the
standards for such Form as (i) are in effect on the date hereof and (ii) were in
effect immediately prior to October 21, 1992. The Company’s Registration
Statement (as defined below) was declared effective by the SEC (as defined
below) and the Company has filed such post effective amendments thereto as may
be required under applicable law prior to the execution of this Agreement and
each such post-effective amendment became effective. The SEC has not issued, nor
to the Company’s knowledge, has the SEC threatened to issue or intends to issue,
a stop order with respect to the Registration Statement, nor has it otherwise
suspended or withdrawn the effectiveness of the Registration Statement or, to
the Company’s knowledge, threatened to do so, either temporarily or permanently,
nor, to the Company’s knowledge, does it intend to do so. On the effective date,
the Registration Statement complied in all material respects with the
requirements of the Act and the rules and regulations promulgated under the Act
(the “Regulations”); at the effective date the Basic Prospectus (as defined
below) complied, and at the Closing the Prospectus (as defined below) will
comply, in all material respects with the requirements of the Act

 

-2-



--------------------------------------------------------------------------------

and the Regulations; each of the Basic Prospectus and the Prospectus; as of its
date and at the Closing Date did not, does not and will not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading;
provided, however, that the representations and warranties in this subsection
shall not apply to statements in or omissions from the Prospectus made in
reliance upon and in conformity with information furnished to the Company in
writing by or on behalf of any of the Purchasers, CSCA Capital Advisors, LLC, in
its capacity as placement agent (“Placement Agent”), any Investment Advisers or
Broker-Dealers, or any of their respective affiliates, expressly for use in the
Prospectus. As used in this Agreement, the term “Registration Statement” means
the shelf registration statement on Form S-3 (File No. 333-208953) as declared
effective by the Securities and Exchange Commission (the “SEC”), including
exhibits, financial statements, schedules and documents incorporated by
reference therein. The term “Basic Prospectus” means the prospectus included in
the Registration Statement, as amended, or as supplemented. The term “Prospectus
Supplement” means the prospectus supplement specifically relating to the
Securities to be filed with the SEC pursuant to Rule 424 under the Act in
connection with the sale of the Securities hereunder. The term “Prospectus”
means the Basic Prospectus and the Prospectus Supplement taken together. The
term “Preliminary Prospectus” means any preliminary form of Prospectus
Supplement used in connection with the marketing of the Securities. Any
reference in this Agreement to the Registration Statement, the Prospectus or any
Preliminary Prospectus shall be deemed to refer to and include the documents
incorporated by reference therein as of the date hereof or the date of the
Prospectus or any Preliminary Prospectus as the case may be, and any reference
herein to any amendment or supplement to the Registration Statement, the
Prospectus or any Preliminary Prospectus shall be deemed to refer to and include
any documents filed after the date of such documents and through the date of
such amendment or supplement under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), and so incorporated by reference.

(b) Since the date as of which information is given in the Registration
Statement and the Prospectus, except as otherwise stated therein, (i) there has
been no material adverse change or any development which could reasonably be
expected to give rise to a prospective material adverse change in or affecting
the condition, financial or otherwise, or in the earnings, business affairs or,
to the Company’s knowledge, business prospects of the Company and each of its
“significant subsidiaries,” as such term is defined in Rule 1-02 of Regulation
S-K (the “Subsidiaries”), considered as one enterprise, whether or not arising
in the ordinary course of business, (ii) there have been no transactions entered
into by the Company or any of its Subsidiaries, other than those in the ordinary
course of business, which are material with respect to the Company and its
Subsidiaries considered as one enterprise, and (iii) other than regular
quarterly dividends, there has been no dividend or distribution of any kind
declared, paid or made by the Company on any class of its shares of equity
securities.

(c) The Company has been duly organized as a corporation and is validly existing
in good standing under the laws of the State of Maryland. Each of the
Subsidiaries of the Company has been duly organized and is validly existing in
good standing under the laws of its jurisdiction of organization. Each of the
Company and its Subsidiaries has

 

-3-



--------------------------------------------------------------------------------

the required power and authority to own and lease its properties and to conduct
its business as described in the Prospectus; and each of the Company and its
Subsidiaries is duly qualified to transact business in each jurisdiction in
which such qualification is required, whether by reason of the ownership or
leasing of property or the conduct of business, except where the failure to so
qualify would not have a material adverse effect on the condition, financial or
otherwise, or the earnings, business affairs or, to the Company’s knowledge,
business prospects of the Company and its Subsidiaries considered as one
enterprise.

(d) As of the date hereof, the authorized capital stock of the Company consists
of 33,500,000 shares of Common Stock, par value $0.001 per share (the “Common
Stock”), 4,450,000 shares of Senior Common Stock, par value $0.001 per share
(the “Senior Common Stock”), 2,600,000 shares of Series A Cumulative Redeemable
Preferred Stock (the “Series A Preferred Stock”), 2,750,000 shares of Series B
Cumulative Redeemable Preferred Stock (the “Series B Preferred Stock”), 700,000
shares of Series C Cumulative Redeemable Preferred Stock (the “Series C
Preferred Stock”) and 6,000,000 shares of Series D Preferred Stock (together
with the Series A Preferred Stock, the Series B Preferred Stock and the Series C
Preferred Stock, the “Preferred Stock,” and, collectively, the “Capital Stock”),
of which 23,583,722 shares of Common Stock, 959,552 shares of Senior Common
Stock, 1,000,000 shares of the Series A Preferred Stock, 1,264,000 shares of
Series B Preferred Stock, 540,000 shares of Series C Preferred Stock and
1,267,968 shares of Series D Preferred Stock are issued and outstanding and
9,916,278 shares of Common Stock, 3,490,448 shares of Senior Common Stock,
1,600,000 shares of Series A Preferred Stock, 1,486,000 shares of Series B
Preferred Stock, 160,000 shares of Series C Preferred Stock and 4,732,032 shares
of Series D Preferred Stock are authorized and unissued (without giving effect
to any Securities issued or to be issued as contemplated by this Agreement). As
of the Closing Date, the authorized Capital Stock of the Company will consist of
33,500,000 shares of Common Stock, 4,450,000 shares of Senior Common Stock,
2,600,000 shares of Series A Preferred Stock, 2,750,000 shares of Series B
Preferred Stock, 700,000 shares of Series C Preferred Stock and 6,000,000 shares
of Series D Preferred Stock, of which 23,583,722 shares of Common Stock, 959,552
shares of Senior Common Stock, 1,000,000 shares of Series A Preferred Stock,
1,264,000 shares of Series B Preferred Stock, 540,000 shares of Series C
Preferred Stock and 2,497,968 shares of Series D Preferred Stock will be issued
and outstanding and 9,916,278 shares of Common Stock, 3,490,448 shares of Senior
Common Stock, 1,600,000 shares of Series A Preferred Stock, 1,486,000 shares of
Series B Preferred Stock, 160,000 shares of Series C Preferred Stock and
3,502,032 shares of Series D Preferred Stock will be authorized and unissued.
The issued and outstanding shares of the Company have been duly authorized and
validly issued and are fully paid and non-assessable; the Capital Stock have
been duly authorized; the Senior Common Stock, the Series A Preferred Stock, the
Series B Preferred Stock, the Series C Preferred Stock and the Series D
Preferred Stock of the Company conform to all statements relating thereto
contained in the Prospectus; and the issuance of the Securities is not subject
to preemptive or other similar rights.

(e) Neither the Company nor any of its Subsidiaries is in violation of its
organizational documents or in default in the performance or observance of any
obligation,

 

-4-



--------------------------------------------------------------------------------

agreement, covenant or condition contained in any material contract, indenture,
mortgage, loan agreement, note, lease or other instrument or agreement to which
the Company or any of its Subsidiaries is a party or by which it or any of them
are bound, or to which any of the property or assets of the Company or any of
its Subsidiaries is subject, except where such violation or default would not
have a material adverse effect on the condition, financial or otherwise, or the
earnings, business affairs or, to the Company’s knowledge, business prospects of
the Company and its Subsidiaries considered as one enterprise; and the
execution, delivery and performance of this Agreement, and the issuance and
delivery of the Securities and the consummation of the transactions contemplated
herein have been duly authorized by all necessary action and will not conflict
with or constitute a material breach of, or material default under, or result in
the creation or imposition of any lien, charge or encumbrance upon any material
property or assets of the Company or any of its Subsidiaries pursuant to, any
material contract, indenture, mortgage, loan agreement, note, lease or other
instrument or agreement to which the Company or any of its Subsidiaries is a
party or by which it or any of them are bound, or to which any of the property
or assets of the Company or any of its Subsidiaries is subject, nor will any
such action result in any violation of the provisions of the Charter, by-laws or
other organizational documents of the Company or any of its Subsidiaries or any
law, administrative regulation or administrative or court decree applicable to
the Company.

(f) The Company is organized in conformity with the requirements for
qualification and, as of the date hereof and as of the Closing, operates in a
manner that qualifies it as a “real estate investment trust” under the Internal
Revenue Code of 1986, as amended, and the rules and regulations thereunder and
will be so qualified after giving effect to the sale of the Securities.

(g) The Company is not required to be registered under the Investment Company
Act of 1940, as amended.

(h) No legal or governmental proceedings are pending to which the Company or any
of its Subsidiaries is a party or to which the property of the Company or any of
its Subsidiaries is subject that are required to be described in the
Registration Statement or the Prospectus and are not described therein, and to
the knowledge of the Company, no such proceedings have been threatened against
the Company or any of its Subsidiaries or with respect to any of their
respective properties that are required to be described in the Registration
Statement or the Prospectus and are not described therein.

(i) No authorization, approval or consent of or filing with any court or United
States federal or state governmental authority or agency is necessary in
connection with the sale of the Securities hereunder except such as may be
required under the Act or the Regulations or state securities laws or real
estate syndication laws.

(j) The Company and its Subsidiaries possess such certificates, authorities or
permits issued by the appropriate state, federal or foreign regulatory agencies
or bodies necessary to conduct the business now conducted by them, except where
the failure to possess such certificates, authority or permits would not have a
material adverse effect on the condition, financial or otherwise, or the
earnings, business affairs or, to the Company’s

 

-5-



--------------------------------------------------------------------------------

knowledge, business prospects of the Company and its Subsidiaries considered as
one enterprise. Neither the Company nor any of its Subsidiaries has received any
notice of proceedings relating to the revocation or modification of any such
certificate, authority or permit which, singly or in the aggregate, if the
subject of an unfavorable decision, ruling or finding, would materially and
adversely affect the condition, financial or otherwise, or the earnings,
business affairs or, to the Company’s knowledge, business prospects of the
Company and its Subsidiaries considered as one enterprise, nor, to the knowledge
of the Company, are any such proceedings threatened or contemplated.

(k) The Company has full power and authority to enter into this Agreement, and
this Agreement has been duly authorized, executed and delivered by the Company
and constitutes a legal, valid and binding agreement of the Company, enforceable
against the Company in accordance with its terms except as may be limited by the
Enforceability Exceptions.

(l) As of the dates set forth therein or incorporated by reference, the Company
had good and marketable title to all of the properties and assets reflected in
the audited financial statements contained in the Prospectus, subject to no
lien, mortgage, pledge or encumbrance of any kind except (i) those reflected in
such financial statements, (ii) as are otherwise described in the Prospectus,
(iii) as do not materially adversely affect the value of such property or
interests or interfere with the use made or proposed to be made of such property
or interests by the Company and each of its Subsidiaries or (iv) those which
constitute customary provisions of mortgage loans secured by the Company’s
properties creating obligations of the Company with respect to proceeds of the
properties, environmental liabilities and other customary protections for the
mortgagees.

(m) Neither the issuance, sale and delivery of the Securities nor the
application of the proceeds thereof by the Company as described in the
Prospectus will cause the Company to violate or be in violation of Regulation T,
U or X of the Board of Governors of the Federal Reserve System or any other
regulation of such Board of Governors.

(n) The statements set forth in the Basic Prospectus under the caption
“Description of Capital Stock—Preferred Stock” and the statements set forth in
the Prospectus Supplement under the caption “Description of Series D Preferred
Stock” in so far as such statements purport to summarize provisions of laws or
documents referred to therein, are correct in all material respects and fairly
present the information required to be presented therein.

4. Representations and Warranties of the Investment Advisers. To induce the
Company to enter into this Agreement, each of the Investment Advisers hereby
represents and warrants as to itself only that:

(a) It is an investment adviser duly registered with the SEC under the
Investment Advisers Act of 1940, as amended.

(b) It has been duly authorized to act as investment adviser on behalf of each
Client on whose behalf it is signing this Agreement (as identified under the
name of such

 

-6-



--------------------------------------------------------------------------------

Investment Adviser on Schedule B hereto) and has the sole authority to make the
investment decision to purchase Securities hereunder on behalf of such
Client. An investment in the Series D Preferred Stock is a suitable investment
for each Client.

(c) It has the power and authority to enter into and execute this Agreement on
behalf of each of the Clients listed under its name on Schedule B hereto.

(d) This Agreement has been duly authorized, executed and delivered by it and,
assuming it has been duly authorized, executed and delivered by the Company,
constitutes a legal, valid and binding agreement of such Investment Adviser,
enforceable against it in accordance with its terms except as may be limited by
the Enforceability Exceptions.

(e) It has received a copy of the Company’s Basic Prospectus dated February 1,
2016 and Prospectus Supplement dated August 1, 2016.

5. Representations and Warranties of the Broker-Dealers. To induce the Company
to enter into this Agreement, each Broker-Dealer represents and warrants as to
itself only that:

(a) It is duly registered and in good standing as a broker-dealer under the
Exchange Act and is licensed or otherwise qualified to do business as a
broker-dealer with the Financial Industry Regulatory Authority, Inc. and in all
States in which it will offer any Securities pursuant to this Agreement.

(b) Assuming the Prospectus complies with all relevant provisions of the Act in
connection with the offer and sales of Series D Preferred Stock, each
Broker-Dealer will conduct all offers and sales of Series D Preferred Stock in
compliance with the Act, the Exchange Act and all rules and regulations
promulgated thereunder.

(c) It has delivered a copy of the Prospectus to each Purchaser set forth under
its name on Schedule C hereto.

(d) It is authorized to execute and deliver this Agreement on behalf of each
Customer on whose behalf it is signing this Agreement (as identified under the
name of such Broker-Dealer on Schedule C hereto) and such power has not been
revoked.

(e) This Agreement has been duly authorized, executed and delivered by it and,
assuming it has been duly authorized, executed and delivered by the Company,
constitutes a legal, valid and binding agreement of such Broker-Dealer,
enforceable against it in accordance with its terms except as may be limited by
the Enforceability Exceptions.

 

-7-



--------------------------------------------------------------------------------

6. Conditions to Obligations of the Parties.

(a) The Purchasers’ several obligations to purchase the Securities shall be
subject to the following conditions having been met:

(i) the representations and warranties set forth in Section 3 of this Agreement
shall be true and correct with the same force and effect as though expressly
made at and as of the Closing,

(ii) the Placement Agent shall have received an opinion from Venable LLP,
Maryland counsel to the Company, dated as of the date of the Closing, addressed
to the Placement Agent and the Direct Purchasers, Investment Advisers and
Broker-Dealers who sign this Agreement substantially in the form attached hereto
as Exhibit A,

(iii) the Placement Agent shall have received one or more opinions from Bass,
Berry & Sims PLC, special securities counsel to the Company, dated as of the
date of the Closing, addressed to the Placement Agent and the Direct Purchasers,
Investment Advisers and Broker-Dealers who sign this Agreement substantially in
the form attached hereto as Exhibit B,

(iv) the Placement Agent shall have received a comfort letter from
PricewaterhouseCoopers LLP, dated as of the Closing, substantially in the form
attached hereto as Exhibit C, and

(v) on the Closing Date, the Company shall have delivered to the Placement Agent
a certificate of the Chief Executive Officer and Chief Financial Officer of the
Company, dated as of the Closing Date, setting forth that each of the
representations and warranties contained in this Agreement shall be true on and
as of the Closing Date as if made as of the Closing Date and each of the
conditions and covenants contained herein shall have been complied with to the
extent compliance is required prior to Closing, and shall have delivered such
other customary certificates as the Placement Agent shall have reasonably
requested.

(b) The Company’s obligation to issue and sell the Securities shall be subject
to the following conditions having been met:

(i) the representations and warranties set forth in Sections 2, 4 and 5 of this
Agreement shall be true and correct with the same force and effect as though
expressly made at and as of the Closing and

(ii) the Settlement Agent (as defined below) shall have received payment in full
for the Purchase Price for the Securities by federal wire of immediately
available funds, in an amount not less than the aggregate amount of $30 million
prior to the payment of fees and expenses.

7. Closing. Provided that the conditions set forth in Section 6 hereto and the
last sentence of this Section 7 have been met or waived at such time, the
transactions contemplated hereby shall be consummated on August 4, 2016, or at
such other time and date as the parties

 

-8-



--------------------------------------------------------------------------------

hereto shall agree (each such time and date of payment and delivery being herein
called the “Closing”). At the Closing, settlement shall occur through Weeden &
Co. LP (the “Settlement Agent”), or an affiliate thereof, on a delivery versus
payment basis through the DTC ID System.

8. Covenants. The Company hereby covenants and agrees that subject to all
Purchasers consummating the purchase of the Securities at the Closing, the
Company will use the proceeds of the offering contemplated hereby as set forth
under the caption “Use of Proceeds” in the Prospectus Supplement.

9. Termination. This Agreement may be terminated, and the transactions
contemplated hereby may be abandoned, by written notice promptly given to the
other parties hereto, at any time prior to the Closing by the Company, on the
one hand, or if the Closing shall not have occurred on or prior to August 15,
2016 by any Purchaser on the other; provided that the Company or such Purchaser,
as the case may be, shall not be entitled to terminate this Agreement pursuant
to this Section 9 if the failure of Closing to occur on or prior to such dates
results primarily from such party itself having materially breached any
representation, warranty or covenant contained in this Agreement.

10. Notices. Except as otherwise herein provided, all statements, requests,
notices and agreements shall be in writing and, if to the Purchasers, shall be
sufficient in all respects if delivered or sent by facsimile to (212) 446-9181
or by certified mail to CSCA Capital Advisors, LLC, 800 Third Avenue, 25th
Floor, New York, NY, 10022, Attention: Bradley Razook, and, if to the Company,
shall be sufficient in all respects if delivered or sent to the Company by
facsimile to (703) 287-5854 or by certified mail to the Company at 1521
Westbranch Drive, Suite 100, McLean, Virginia 22102, Attention: Danielle Jones,
Chief Financial Officer.

11. Governing Law. This Agreement shall be construed in accordance with and
governed by the substantive laws of the State of New York, without regard to
conflict of laws principles.

12. Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof and may be amended
only in a writing that is executed by each of the parties hereto.

13. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which together shall
be deemed to be the same Agreement. Executed counterparts may be delivered by
facsimile.

14. Construction. When used herein, the phrase “to the knowledge of” the Company
or “known to” the Company or any similar phrase means the actual knowledge of
the Chief Executive Officer or the Chief Financial Officer of the Company and
includes the knowledge that such officers would have obtained of the matter
represented after reasonable due and diligent inquiry of those employees of the
Company whom such officers reasonably believe would have actual knowledge of the
matters represented.

15. Free Writing Prospectus Legend. The Company has filed a registration
statement (including a prospectus) with the SEC for the offering to which this
communication

 

-9-



--------------------------------------------------------------------------------

relates. Before you invest, you should read the prospectus in that registration
statement and other documents the Company has filed with the SEC for more
complete information about the Company and this offering. You may get these
documents for free by visiting EDGAR on the SEC Web site at www.sec.gov.
Alternatively, the Company or CSCA Capital Advisors, LLC will arrange to send
you the prospectus if you request it by calling (212) 446-9172.

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Purchase Agreement to be
executed and delivered as of the date first above written.

 

GLADSTONE COMMERCIAL CORPORATION By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

DIRECT PURCHASERS [                                         ] By:  

 

  Name:   [                                         ]   Title:  
[                                         ]



--------------------------------------------------------------------------------

INVESTMENT ADVISERS [                                         ] on behalf of
itself (solely with respect to Section 4) and each Client set forth under its
name on Schedule B By:  

 

  Name:   [                                         ]   Title:  
[                                         ]



--------------------------------------------------------------------------------

CUSTOMERS Each of the Several persons or entities listed under the heading
“Account Name” on Attachment [    ] to Schedule C hereto By:  
[                                         ], as agent and attorney-in-fact By:  

 

  Name:   Title: [                                         ] on behalf of itself
and solely with respect to Section 5 By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

SCHEDULE A

 

NAME OF DIRECT PURCHASERS    NUMBER OF SHARES
[                                         ]    [            ]

 

Schedule A - Page 1



--------------------------------------------------------------------------------

SCHEDULE B

 

NAME OF INVESTMENT ADVISER    NUMBER OF SHARES

[                                         ]

  

CLIENTS

  

[                                         ]

  

 

Schedule B - Page 1



--------------------------------------------------------------------------------

SCHEDULE C

 

NAME OF BROKER DEALER:    NUMBER OF SHARES [                                   
     ]    Customers for whom it is signing this Agreement as agent and
attorney-in-fact:    The amount set forth opposite such name on Attachment
[    ] to Schedule C hereto under the heading “Amount” (in the aggregate
[                    ]) Each of the several persons or entities set forth under
the heading “Account Name” on Attachment [    ] to Schedule C hereto   

 

Schedule C - Page 1



--------------------------------------------------------------------------------

SCHEDULE D

Aggregate Purchase Amount

 

                          

 

Schedule D - Page 1



--------------------------------------------------------------------------------

EXHIBIT C

Comfort Letter

            , 2016

Gladstone Commercial Corporation

1521 Westbranch Drive, Suite 200

McLean, VA 22102

and

CSCA Capital Advisors, LLC

800 Third Avenue, 25th Floor

New York, NY 10022

Ladies and Gentlemen:

We have audited:

 

  1. the consolidated financial statements of Gladstone Commercial Corporation
(the “Company”) as of December 31, 2015 and 2014 and for each of the three years
in the period ended December 31, 2015 included in the Company’s annual report on
Form 10-K for the year ended December 31, 2015 (the “Form 10-K”),

 

  2. the related financial statement schedule[s] included in the Form 10-K and

 

  3. the effectiveness of the Company’s internal control over financial
reporting as of December 31, 2015.

The consolidated financial statements and financial statement schedules referred
to above are all incorporated by reference in the registration statement (No.
333-208953) on Form S-3 filed by the Company under the Securities Act of 1933
(the “Act”); our report with respect thereto is also incorporated by reference
in such registration statement. Such registration statement, including the
prospectus supplement dated May 19, 2016 is herein referred to as the
“Registration Statement.”

In connection with the Registration Statement:

 

1. We are an independent registered public accounting firm with respect to the
Company within the meaning of the Act and the applicable rules and regulations
thereunder adopted by the Securities and Exchange Commission (“SEC”) and the
Public Company Accounting Oversight Board (United States) (“PCAOB”).

 

2. In our opinion, the consolidated financial statements and financial statement
schedules audited by us and incorporated by reference in the Registration
Statement comply as to form in all material respects with the applicable
accounting requirements of the Act and the Securities Exchange Act of 1934 and
the related rules and regulations adopted by the SEC.

 

C-1



--------------------------------------------------------------------------------

3. We have not audited any financial statements of the Company as of any date or
for any period subsequent to December 31, 2015; although we have conducted an
audit for the year ended December 31, 2015, the purpose (and therefore the
scope) of such audit was to enable us to express our opinion on the consolidated
financial statements as of December 31, 2015 and for the year then ended, but
not on the financial statements for any interim period within such
year. Therefore, we are unable to and do not express any opinion on the
unaudited consolidated balance sheet as of March 31, 2016 or June 30, 2016 and
the unaudited consolidated statements of operations, and of cash flows for the
three-month periods ended March 31, 2016 and 2015 and the three- and six-month
periods ended June 30, 2016 and 2015 included in the Company’s quarterly reports
on Form 10-Q for the quarters ended March 31, 2016 and June 30, 2016,
incorporated by reference in the Registration Statement, or on the financial
position, results of operations or cash flows as of any date or for any period
subsequent to December 31, 2015. Also, we have not audited the Company’s
internal control over financial reporting as of any date subsequent to December
31, 2015. Therefore, we do not express any opinion on the Company’s internal
control over financial reporting as of any date subsequent to December 31, 2015.

 

4. For purposes of this letter, we have read the minutes of the 2016 meetings of
the stockholders, the Board of Directors, the Audit Committee, the Compensation
Committee, Executive Committee, and the Ethics, Nominating, and Corporate
Governance Committee of the Company as set forth in the minute books
at[                    ], officials of the Company having advised us that the
minutes of all such meetings through that date were set forth therein, except
for the minutes of the July 11, 2016 Compensation Committee; Ethics, Nominating,
and Corporate Governance Committee; and Valuation Committee; the July 12, 2016
Board of Directors; and the July 22 Audit Committee meetings which were not
approved in final form, for which drafts were provided to us; officials of the
Company have represented that such drafts include all substantive actions taken
at such meeting, and have carried out other procedures to [        ](our work
did not extend to the period from [                    ], inclusive) as follows:

 

  a. With respect to the three-month periods ended March 31, 2016 and 2015 and
the three- and six-month periods ended June 30, 2016 and 2015, we have:

 

  (i) performed the procedures (completed on April 27, 2016) specified by the
PCAOB for a review of interim financial information as described in PCAOB AU
722, Interim Financial Information, on the unaudited consolidated financial
statements as of March 31, 2016 and for the three-month periods ended March 31,
2016 and 2015 included in the Company’s quarterly report on Form 10-Q for the
quarter ended March 31, 2016, incorporated by reference in the Registration
Statement; and

 

  (ii) review of interim financial information as described in PCAOB AU 722,
Interim Financial Information, on the unaudited consolidated financial
statements as of June 30, 2016 and for the three- and six-month periods ended
June 30, 2016 and 2015 included in the Company’s quarterly report on Form 10-Q
for the quarter ended June 30, 2016, incorporated by reference in the
Registration Statement;

 

  (iii) inquired of certain officials of the Company who have responsibility for
financial and accounting matters whether the unaudited consolidated financial
statements referred to in a.(i) and a(ii) above comply as to form in all
material respects with the applicable accounting requirements of the Securities
Exchange Act of 1934 as it applies to Form 10-Q and the related rules and
regulations adopted by the SEC.

 

-2-



--------------------------------------------------------------------------------

The foregoing procedures do not constitute an audit conducted in accordance with
standards of the PCAOB. Also, they would not necessarily reveal matters of
significance with respect to the comments in the following
paragraph. Accordingly, we make no representations as to the sufficiency of the
foregoing procedures for your purposes.

 

5. Nothing came to our attention as a result of the foregoing procedures,
however, that caused us to believe that:

 

a.    (i)    Any material modifications should be made to the unaudited
consolidated financial statements described in 4.a.(i) and 4.a.(ii),
incorporated by reference in the Registration Statement, for them to be in
conformity with generally accepted accounting principles.    (ii)    The
unaudited consolidated financial statements described in 4.a.(i) and 4.a.(ii) do
not comply as to form in all material respects with the applicable accounting
requirements of the Securities Exchange Act of 1934 as it applies to Form 10-Q
and the related rules and regulations adopted by the SEC.

 

6. Company officials have advised us that no consolidated financial data as of
any date or for any period subsequent to June 30, 2016 are available;
accordingly, the procedures carried out by us with respect to changes in
financial statement items after June 30, 2016 have, of necessity, been even more
limited than those with respect to the periods referred to in 4. We have
inquired of certain officials of the Company who have responsibility for
financial and accounting matters as to whether (a) at
[                    ]there was any change in the common and senior common stock
outstanding, increase in long-term debt, or decrease in stockholders’ equity of
the Company as compared with amounts shown in the June 30, 2016 unaudited
consolidated balance sheet incorporated by reference in the Registration
Statement; or (b) for the period from[                    ], there were any
decreases, as compared with the corresponding period in the preceding year, in
consolidated operating revenue or in the total or per-share amounts of net
income attributable to the Company.

Those officials referred to above stated that they cannot comment on any such
changes, increases or decrease, in stockholders’ equity, operating revenue or in
the total or per-share amounts of net income attributable to the Company for the
periods referred to above.

On the basis of these inquiries and our reading of the minutes as described in
paragraph 4, nothing came to our attention that caused us to believe that there
was any such change in long-term debt, common and senior common stock
outstanding or stockholder’s equity, except that we have been informed by
officials of the Company that there have been the following decreases to
mortgage debt and line of credit outstanding and increases to senior common
stock outstanding, and except in all instances for changes, increases or
decreases which the Registration Statement discloses have occurred or may occur:

[LONG TERM DEBT TABLE]

 

7.

For purposes of this letter, we have also read the items identified by you on
the attached copy of the prospectus supplement, including the Form 10-K filed on
February 17, 2016, 10-Qs

 

-3-



--------------------------------------------------------------------------------

  filed on April 27, 2016 and July 25, 2016, and 8-Ks filed on February 22,
2016, May 9, 2016, May 25, 2016, June 23, 2016 and July 12, 2016, forming part
of the Registration Statement and have performed the following procedures, which
were applied as indicated with respect to the letters explained below. We make
no comment as to whether the SEC would view any non-GAAP financial information
included or incorporated by reference in the document as being compliant with
the requirements of Regulation G or Item 10 of Regulation S-K.

 

A    Compared to or recomputed from a corresponding amount in the Company’s
audited financial statements incorporated by reference in the Registration
Statement and found such amounts to be in agreement after giving effect to
rounding.

B

  

Compared to or recomputed from a corresponding amount in the Company’s unaudited
financial statements incorporated by reference in the Registration Statement,
and found such amounts to be in agreement after giving effect to rounding.

C   

Compared to a schedule prepared by the Company from its accounting records and
found such amounts to be in agreement. We (a) compared the amounts on the
schedule to corresponding amounts appearing in the accounting records and found
such amounts to be in agreement and (b) determined that the schedule was
mathematically correct. We make no comment as to the reasoning given for changes
from period to period. We make no comment with respect to the appropriateness or
manner with which classifications between recourse and nonrecourse financing
have been made. We make no comment with respect to the appropriateness or manner
with which Total Rental Income has been allocated to individual properties,
geographic locations, or industry classifications. We make no comment with
respect to the appropriateness or manner with which Encumbrances has been
allocated to individual properties.

D   

Compared to a schedule prepared by the Company from its accounting records and
found such amounts to be in agreement. We (a) compared the amounts on the
schedule to corresponding amounts appearing in the accounting records and found
such amounts to be in agreement and (b) determined that the schedule was
mathematically correct.

 

However, we make no comment regarding the completeness or appropriateness of the
Company’s determination of what constitutes executive compensation for purposes
of the SEC disclosure requirements on executive compensation.

E    Compared with a schedule prepared by the Company from its accounting
records and found such amounts to be in agreement. We (a) compared the amounts
on the schedule to corresponding amounts appearing in the accounting records and
found such amounts to be in agreement and (b) determined that the schedule was
mathematically correct. It should be noted that “FFO available to common
stockholders” and “Basic and Diluted FFO per weighted average share of common

 

-4-



--------------------------------------------------------------------------------

   stock” are not measures of operating performance or liquidity defined by
generally accepted accounting principles and may not be comparable to similarly
titled measures presented by other companies. We make no comment about the
Company’s definition, calculation or presentation of FFO available to common
stockholders and Basic and Diluted FFO per weighted average share of common
stock or their usefulness for any purpose. F    Compared to a schedule prepared
by the Company from its accounting records and found such amount to be in
agreement, after rounding, if applicable. We (a) compared the amounts on the
schedule to corresponding amounts appearing in the Company’s accounting records
and found such amounts to be in agreement and (b) determined that the schedule
was mathematically correct. We also recomputed the amount of rent expense
representing interest using the Company’s method for determining the amount of
rent expense representing interest by dividing the amount of rent expense,
allocated to the Company by the Company’s Adviser as part of the administration
fee payable under the Advisory Agreement, by three. Management indicated that
one-third of rent expense was a reasonable approximation of the interest portion
of rent expense. However, we make no comment with respect to the Company’s
method for determining the amount of rent expense representing interest.

 

8. Our audit of the consolidated financial statements for the periods referred
to in the introductory paragraph of this letter comprised audit tests and
procedures deemed necessary for the purpose of expressing an opinion on such
financial statements taken as a whole. For none of the periods referred to
therein, or any other period, did we perform audit tests for the purpose of
expressing an opinion on individual balances of accounts or summaries of
selected transactions such as those enumerated above, and, accordingly, we
express no opinion thereon.

 

9. It should be understood that we make no representations regarding questions
of legal interpretation or regarding the sufficiency for your purposes of the
procedures enumerated in the second preceding paragraph; also, such procedures
would not necessarily reveal any material misstatement of the amounts or
percentages listed above. Further, we have addressed ourselves solely to the
foregoing data as set forth in the Registration Statement and make no
representations regarding the adequacy of disclosure or regarding whether any
material facts have been omitted.

 

10. This letter is solely for the information of the addressees and to assist
the underwriter in conducting and documenting their investigation of the affairs
of the Company in connection with the offering of the securities covered by the
Registration Statement, and is not to be used, circulated, quoted, or otherwise
referred to within or without the underwriting group for any other purpose,
including but not limited to the registration, purchase, or sale of securities,
nor is it to be filed with or referred to in whole or in part in the
Registration Statement or any other document, except that reference may be made
to it in the placement agreement or in any list of closing documents pertaining
to the offering of the securities covered by the Registration Statement.

 

-5-